       Case 1:18-cv-00854-MV-JFR Document 75 Filed 04/12/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


 STATE OF NEW MEXICO EX REL. HECTOR                    Case No. 1:18-cv-00854-LF-KBM
 BALDERAS, ATTORNEY GENERAL,

                       Plaintiff,

 vs.

 TINY LAB PRODUCTIONS; TWITTER INC.;
 MOPUB, INC.; GOOGLE, INC.; ADMOB,
 INC.; AERSERV LLC; INMOBI PTE LTD.;
 APPLOVIN CORPORATION; and
 IRONSOURCE USA, INC.,

                       Defendant.


                        NOTICE OF ERRATA RE:
       NOTICE OF ASSOCIATION AND CERTIFICATE OF GOOD STANDING
                      OF NON-MEMBER ATTORNEY

       COMES NOW Nathan T. Nieman, and hereby notifies the Court and the parties that the

Notice of Association and Certificate of Good Standing of Non-Member Attorney for Celeste M.

Brecht should be corrected. Ms. Brecht is only appearing on behalf of ironSource USA, Inc. and

not on behalf of any other Defendant in this matter.

                                     Respectfully submitted,

                                     MODRALL, SPERLING, ROEHL, HARRIS
                                       & SISK, P.A.

                                     By: /s/ Nathan T. Nieman
                                        Nathan T. Nieman
                                        Post Office Box 2168
                                        Albuquerque, New Mexico 87103-2168
                                        Telephone: 505.848.1800
                                        ntn@modrall.com




                                                1
       Case 1:18-cv-00854-MV-JFR Document 75 Filed 04/12/19 Page 2 of 2



        I HEREBY CERTIFY that on the 12th day of April, 2019, I filed the foregoing
electronically through the CM/ECF system, which caused the following parties or counsel to be
served by electronic means, as more fully reflected on the Notice of Electronic Filing.

MODRALL, SPERLING ROEHL, HARRIS
    & SISK, P.A.

By: /s/ Nathan T. Nieman
       Nathan T. Nieman


W3404517.DOCX




                                             2
